t c memo united_states tax_court jack r durland jr petitioner v commissioner of internal revenue respondent tina d fausett petitioner and jack r durland jr intervenor v commissioner of internal revenue respondent docket nos filed date jack r durland jr pro_se scott t banks and kenneth w klingenberg for petitioner in docket no moenika n coleman heather l lampert and linda l wong for respondent contents findings_of_fact i ii background a petitioners b mr durland’s disbarment c mr durland’s transfers of assets to the durland irrevocable_trust and ms fausett norris r harris d events occurring during and a mr harris brings mr durland in-house b checks from t j oil gas gulfport oil gas c gulfport oil gas’ acquisition of control of arxa d e purported loans dollar_figure dollar_figure dollar_figure f matagorda lease gulfport oil gas checks g h private investor and investec checks cashier’s checks i ms fausett’s separation from mr durland j k divorce proceedings oklahoma divorce case mississippi divorce case ms fausett’s meeting with the fbi ms fausett’s contempt hearing return boleyn energy l m iii events occurring during and a cashier’s checks b mr durland’s and mr harris’ assignment of shares of gulfport oil gas common_stock to gulfport oil gas c checks issued to boleyn energy prytania street house d e hubbard litigation f mr durland’s departure g and returns iv events occurring after a saint andrews court house returns b c irs’ investigation of mr durland d mr durland’s transfer of big_number shares of boleyn energy common_stock to rosewood ventures e mr durland’s indictment for tax_evasion f mr durland’s plea agreement oklahoma divorce case g v deficiency notices opinion i preliminary matters credibility of witnesses and reliability of documentary_evidence a b judicial estoppel c mr durland’s plea agreement ii period of limitations on assessment a b c d iii unreported income adjustments burden_of_proof specific-item method the parties’ arguments specific items at issue for t j oil gas salary checks totaling dollar_figure purported loans totaling dollar_figure specific items at issue for t j oil gas check for dollar_figure gulfport oil gas salary checks totaling dollar_figure e checks payable to t j oil gas and gulfport oil gas cashier’s checks specific items at issue for 70_f_1 iv civil_fraud penalties a sec_6663 generally b whether mr durland is liable for the civil_fraud penalties collateral_estoppel underpayment_of_tax fraudulent intent a understating income failing to maintain adequate_records b offering implausible or inconsistent explanations c d concealing assets or income providing incomplete or misleading information to e the taxpayer’s tax_return_preparer offering false or incredible testimony filing false documents extensive dealings in cash summary f g h i a v whether ms fausett is jointly and severally liable joint_and_several_liability generally sec_6015 sec_6015 sec_6015 b whether ms fausett is eligible for relief under sec_6015 sec_6015 relief a actual knowledge i ii iii b duress exception sec_6015 relief sec_6015 relief vi conclusion memorandum findings_of_fact and opinion marvel chief_judge respondent determined the following deficiencies in federal_income_tax and civil_fraud penalties under sec_6663 with respect to jack r durland jr year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure big_number big_number respondent determined the following deficiencies in federal_income_tax with respect to tina d fausett year deficiency dollar_figure big_number big_number the issues for decision are whether respondent issued the notices of deficiency to mr durland and ms fausett before the periods of limitations on assessment expired for whether mr durland received unreported unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar income of dollar_figure dollar_figure and dollar_figure for and respectively whether mr durland is liable for civil_fraud penalties under sec_6663 of dollar_figure dollar_figure and dollar_figure for and respectively and whether ms fausett is eligible for relief from joint_and_several_liability for the deficiencies under sec_6015 c or f findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided at separate addresses in oklahoma city oklahoma when they petitioned this court i background a petitioners mr durland received a law degree from the university of oklahoma college of law in he received his license to practice law in oklahoma in and he practiced law with the crowe dunlevy law firm from until in he and another attorney formed the berry durland law firm berry durland subsequently became durland durland mr durland and his father jack durland sr were the two name partners of the firm from before until mr durland shared office space with an attorney named darquita maggard mr durland practiced law with durland durland until ms fausett attended college for approximately three and a half years at oklahoma university and central state college now the university of central oklahoma where she majored in history and english education but did not earn a degree mr durland’s parents and ms fausett’s parents knew each other and ms fausett and mr durland saw each other at functions their parents hosted during the summer of ms fausett began working for mr durland as a secretary mr durland and ms fausett married on date mr durland had two prior marriages before marrying ms fausett he and his second wife divorced on date ms fausett also was previously married before marrying mr durland she married larry mccall in on date ms fausett filed for divorce from mr mccall in the district_court of oklahoma county oklahoma after firing her original divorce attorney ms fausett hired ms maggard to represent her in her divorce from mr mccall the court granted ms fausett a divorce from mr mccall on date b mr durland’s disbarment mr durland’s uncle william t durland established a_trust in date mr durland and judith ann pederson a niece of william durland were appointed cotrustees of the trust without ms pederson’s or william durland’s knowledge mr durland withdrew dollar_figure from the trust for his personal_use in a letter dated date mr durland falsely told ms pederson that the withdrawn funds were invested in certificates of deposit and he subsequently presented her with forged certificates of deposit mr durland later admitted that his initial story was a lie and he instead claimed to have borrowed the withdrawn funds to support his new claim he produced unsigned backdated promissory notes on the basis of mr durland’s fraudulent conduct with respect to his uncle’s trust the oklahoma bar association brought disciplinary proceedings against him ms maggard represented mr durland in those proceedings on date a trial panel of the supreme court of oklahoma found that mr durland had converted for his personal_use dollar_figure of funds held in trust had committed various acts of dishonesty deceit fraud and misrepresentation and had forwarded fraudulent certificates of deposit to ms pederson on the basis of these findings the trial panel recommended that he be disbarred on date the supreme court of oklahoma disbarred mr durland c mr durland’s transfers of assets to the durland irrevocable_trust and ms fausett on a date that is unclear from the record mr durland signed the agreement for the jack r durland jr irrevocable_trust durland irrevocable_trust dated date as the settlor and trustee of the trust ms respondent contends that mr durland backdated the durland irrevocable_trust mr durland testified that he did not sign the original trust agreement until or and not in as the trust agreement states and the parties stipulated that mr durland and ms fausett first met in date however in date ms fausett met with the federal bureau of investigation fbi and stated that mr durland executed the trust agreement in and this is consistent with the documents dated date that appointed her as the trustee of the trust moreover the trust agreement refers to ms fausett primarily as ms mccall--her legal name in date--and the trust agreement and the documents dated date are all notarized ms fausett also testified that her parents and mr durland’s parents knew each other before mr durland and ms fausett began dating and that she had previously met mr durland at functions their parents hosted additionally ms maggard--who was then sharing an office with mr durland--testified that she first met ms fausett at the end of or during and that she represented ms fausett before her divorce from mr mccall on date ms fausett testified that mr durland assisted her in her efforts to gain full custody of her son in the light of ms fausett’s statement to the fbi in date her and ms maggard’s testimony at trial and the documentary_evidence we find it unlikely that mr durland and ms fausett first met in date see 93_tc_181 disregarding a stipulation as inconsistent with a stipulated exhibit continued fausett then referred to as ms mccall was named the beneficiary of the trust ms fausett was entitled to all income earned by the assets in the trust during mr durland’s lifetime and after his death the trust’s assets were to be distributed to her in the event ms fausett died before mr durland the trust’s assets were to be distributed to mr durland’s descendants in documents dated date mr durland resigned and ms fausett was appointed trustee of the trust ms fausett signed the document appointing her the trustee on date in an attachment to the original trust agreement mr durland purported to transfer items of personal and real_property to the trustee of the trust included in these items were oil gas and other mineral_interests owned by three partnerships and a mercedes additionally in mr durland conveyed mineral rights in certain properties in several counties of oklahoma and real_property in oklahoma and colorado to ms fausett continued we do not find mr durland’s testimony that he backdated the durland irrevocable_trust agreement to be credible and we are not persuaded that it was during the years in issue ms fausett maintained a brokerage account at merrill lynch fausett merrill lynch account in date she opened a brokerage account at charles schwab fausett charles schwab account d norris r harris in norris r harris hired mr durland as an attorney for an oil company centex oil that he had started in mr harris attended junior college in odessa texas he began working in the oil industry in and during the relevant periods owned interests in a variety of business entities mr durland subsequently provided legal services to a number of those entities including t j oil gas inc t j oil gas and covington energy inc covington energy t j oil gas and covington energy had their principal places of business at the same address in gulfport mississippi during the years in issue mr harris was married to cindy harris he has a son jonathan g harris from a previous marriage during the years in issue mr harris employed jonathan harris and teresa richardson in connection with his various businesses he hired ms richardson in date mr harris had a close relationship with betty l ferguson who owned a check cashing business that did business as ferguson check cashing co ferguson check cashing mr harris regularly sent others to cash personal checks for him at ferguson check cashing ii events occurring during and a mr harris brings mr durland in-house in while mr durland’s disciplinary proceedings were pending mr harris asked mr durland to move to gulfport to help him manage his oil_and_gas businesses on date mr durland signed an employment agreement with covington energy the employment agreement provided that mr durland would receive an annual salary of dollar_figure from covington energy in date mr durland moved to gulfport to work for mr harris and his various businesses in early mr durland and mr harris called ms fausett to convince her to join mr durland in gulfport they offered to hire ms fausett as mr durland’s secretary in date ms fausett moved to gulfport on date mr durland purchased a 8-carat diamond ring for dollar_figure on date mr durland and ms fausett married and he gave the 8-carat diamond ring to her as her wedding band b checks from t j oil gas after mr durland began working for mr harris he received the following checks from t j oil gas during check no date memo line amount total illegible salary --- --- salary march salary mar salary april --- salary legal fees and consulting dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr durland cashed these checks at ferguson check cashing petitioners did not report these amounts on their return on a date that is unclear from the record mr durland executed a backdated dollar_figure promissory note payable to t j oil gas the promissory note called for annual interest payments and two principal payments none of which were made the promissory note is dated date however it is signed by ms richardson who began working for mr harris in date jonathan harris also executed a backdated dollar_figure promissory note payable to t j oil gas the promissory note called for annual interest payments and two principal payments none of which were made on date t j oil gas issued a dollar_figure check to mr durland the memo line on the check stated loan from corporation mr durland cashed the check at ferguson check cashing petitioners did not report this amount on their return c gulfport oil gas on or about date mr harris and mr durland incorporated gulfport oil gas inc gulfport oil gas on date mr harris on behalf of gulfport oil gas and mr durland executed a three-year employment agreement the employment agreement provided that mr durland would receive an annual salary of dollar_figure would be the vice president of gulfport oil gas would be granted of the common_stock of gulfport oil gas would be entitled to a working_interest in any oil_and_gas leases acquired by gulfport oil gas in mississippi louisiana and texas or from hawkins ranch ltd hawkins ranch a limited_partnership that owned an oil_and_gas the promissory note was also dated date however it too is signed by ms richardson who began working for mr harris in date lease in matagorda county texas and would have the right to assign his working_interest in any oil_and_gas leases to a third party on date mr harris and mr durland entered into an agreement with respect to the ownership of the common_stock of gulfport oil gas the agreement provided among other things that mr harris and mr durland would own and respectively of the common_stock of gulfport oil gas ms fausett and mrs harris signed the date agreement as witnesses on dates that are unclear from the record mr durland discussed with mr harris and gene gibbons a certified_public_accountant for an accounting firm in mobile alabama then named gibbons gibbons buck pc gibbons gibbons buck whether to file federal_income_tax returns for gulfport oil gas gulfport oil gas did not file any returns for the years at issue d gulfport oil gas’ acquisition of control of arxa in date gulfport oil gas entered into an agreement with arxa international energy inc arxa a publicly traded company to purchase million shares of arxa common_stock pincite cents per share after purchasing the million shares of arxa common_stock gulfport oil gas held a controlling_interest in arxa on date gulfport oil gas opened a brokerage account with investec ernst co gulfport oil gas investec account gulfport oil gas held some of its arxa common_stock in the gulfport oil gas investec account on date mr durland wrote a letter to mr gibbons regarding arxa’s federal_income_tax reporting in the letter mr durland stated as follows since date we have been paying salaries out of arxa without deducting for federal_income_tax and state of mississippi income_tax there have also been no deductions for social_security payments we discussed this with you and you indicated you would treat the prior payments as loans and we would start withholding the next quarter arxa did not file any returns for the years at issue e purported loans in mr harris and mr durland received the following purported loans --which they never repaid--from gulfport oil gas mr harri sec_1 mr durland check no date amount check no total dollar_figure big_number big_number big_number total date amount dollar_figure big_number big_number big_number from company mrs harris was the payee on all of the purported loan checks the memo line on check no bore the notation loan the memo line on check no bore the notation loan from company in advance on deed_of_trust mr harris used this check to pay off a defaulted mortgage on his and mrs harris’ home in long beach mississippi on date mr harris and mrs harris executed a land deed_of_trust in favor of gulfport oil gas encumbering their home in long beach mississippi in connection with a promissory note for a dollar_figure loan the land deed_of_trust was recorded on date the memo line on check no bore the notation loan from corporation mr durland and jonathan harris signed check no mr durland and jonathan harris signed check no and the memo line on the check states loan from company and advance on land deed_of_trust mr durland and mr harris signed check no and the memo line on the check states loan from corporation mr durland documented the purported loans that he received from gulfport oil gas as follows dollar_figure on a date that is unclear from the record mr durland executed a dollar_figure promissory note dated date payable to gulfport oil gas the promissory note called for annual interest payments and two principal payments none of which were made mr harris and mrs harris signed the promissory note as witnesses mr durland executed a security_agreement dated date granting gulfport oil gas a security_interest in ms fausett’s wedding band on date in connection with divorce proceedings then occurring in mississippi between mr durland and ms fausett a state of mississippi ucc-1 financing statement was filed with respect to the purported dollar_figure loan mr durland as debtor and mr harris as president of gulfport oil gas signed the ucc-1 financing statement dollar_figure on a date that is unclear from the record mr durland and ms fausett executed a dollar_figure promissory note dated date payable to gulfport oil gas the promissory note called for annual interest payments and two principal payments none of which were made mr harris signed the date promissory note as witness on date mr durland and ms fausett signed a contract to purchase a house on 54th street in gulfport mississippi 54th street house for dollar_figure on date ms fausett closed on the 54th street house and only her name appears on the deed on date mr durland and ms fausett executed a land deed_of_trust in favor of gulfport oil gas in date ms fausett stated to the fbi that she signed the date promissory note on date encumbering the 54th street house in connection with the dollar_figure promissory note the land deed_of_trust was recorded on date dollar_figure on date ms fausett purchased a jaguar xk8 for dollar_figure ms fausett used the proceeds from cashing check no to purchase the jaguar on a date that is unclear from the record mr durland executed a dollar_figure promissory note dated date payable to gulfport oil gas the promissory note called for annual interest payments and two principal payments none of which were made mr and mrs harris signed the promissory note as witnesses on a date that is unclear from the record mr durland executed a security_agreement dated date granting gulfport oil gas a security_interest in the jaguar on date in connection with divorce proceedings then occurring in mississippi between mr durland and ms fausett a state of mississippi ucc-1 financing statement was filed with respect to the purported dollar_figure loan mr durland as debtor and mr harris as president of gulfport oil gas signed the ucc-1 financing statement f matagorda lease on date gulfport oil gas and hawkins ranch entered into an oil_and_gas lease with respect to a 672-acre property in matagorda county texas matagorda lease included in the matagorda lease were hawkins ranch well no lewis ranch well no and lewis ranch well no the matagorda lease was recorded on date on date gulfport oil gas mrs harris and ms fausett executed an assignment transferring a interest in the date lease of lewis ranch well no and lewis ranch well no to mrs harris and a interest in that lease to ms fausett the date assignment had an effective date of date was signed by mr durland on behalf of gulfport oil gas mrs harris and ms fausett and was recorded on date on date gulfport oil gas mrs harris and ms fausett executed an assignment transferring a interest in the date lease of hawkins ranch well no to mrs harris and a interest in that lease to ms fausett the date assignment had an effective date of date was signed by mr durland on behalf of gulfport oil gas mrs harris and ms fausett and was recorded on date the date assignment relates to the same underlying property as the date assignment and it is unclear from the record why a second assignment was required after date gulfport oil gas mrs harris and ms fausett entered into an operating_agreement dated date although the operating_agreement in the record is dated date the operating_agreement originally had a later date that was subsequently altered without ms fausett’s knowledge additionally several clauses were later added to the date operating_agreement without ms fausett’s knowledge as modified the date operating_agreement provided that gulfport oil gas would operate lewis ranch well no lewis ranch well no and hawkins ranch well no gulfport oil gas was required to open its records to inspection by mrs harris and ms fausett gulfport oil gas could collect all income earned from lewis ranch well no and all other wells drilled and completed on the 672-acre property in matagorda county texas until mrs harris and ms fausett paid all the parties stipulated that the date operating_agreement was signed on that date however we do not find this stipulation to be credible because the agreement refers to ms fausett as tina fausett durland and on date mr durland and ms fausett had not yet married the agreement was notarized by ms richardson who began working for gulfport oil gas in date and the date operating_agreement refers to assignments of gulfport oil gas’ interest in the matagorda lease to mrs harris and ms fausett that were executed on july and date additionally in date ms fausett stated to the fbi that she first began working on the date operating_agreement on date for these reasons we disregard the stipulation as inconsistent with stipulated exhibits in the record see cal- maine foods inc v commissioner t c pincite expenses related to those wells and the date operating_agreement was subject_to the terms of an agreement dated date and entered into by gulfport oil gas mr harris and mr durland after gulfport oil gas mrs harris and ms fausett executed the date operating_agreement gulfport oil gas mr harris and mr durland entered into an agreement dated date the date agreement provided in relevant part that mr harris and mr durland agreed that gulfport oil gas would assign its interest in lewis ranch well no to mrs harris and ms fausett mrs harris and ms fausett would be responsible for all costs and expenses relating to lewis ranch well no and the drilling and completion of all other wells on the property subject_to the matagorda lease and the related operating_agreement would be subject_to the date agreement the parties stipulated that the date agreement was signed on that date however we do not find this stipulation to be credible because the agreement refers to ms fausett as tina fausett durland and on date mr durland and ms fausett had not yet married additionally it appears that the purpose of the date agreement was to insert additional terms into the date operating_agreement and we found that the date agreement was executed after date for these reasons we disregard the stipulation as inconsistent with stipulated exhibits in the record see cal-maine foods inc v commissioner t c pincite gulfport oil gas extracted gas from the wells on the property subject_to the matagorda lease and sold the gas to eagle energy development co eagle energy eagle energy was supposed to issue production checks to gulfport oil gas and gulfport oil gas in turn was supposed to issue checks to the lessors of the matagorda lease eagle energy issued the following production checks to arxa gulfport oil gas and gulfport ventures arxa previously had a lease on the property subject_to the matagorda lease it is unclear from the record what gulfport ventures is why eagle energy issued production checks to it and why gulfport oil gas cashed its production checks check no date payee n a arxa gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport oil gas gulfport ventures gulfport oil gas gulfport ventures amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number with mr harris’ approval mr durland cashed check nos and at ferguson check cashing the checks that mr durland cashed at ferguson’s check cashing totaled dollar_figure gulfport oil gas paid out the amounts on the production checks that eagle energy issued to it or arxa from date until date to ms fausett or mr durland in certain months and mrs harris in accordance with ms fausett and mrs harris’ interests in the matagorda lease however it did not pay out any amounts from the production checks during the period in which mr durland cashed the production checks from eagle energy at ferguson check cashing gulfport oil gas issued the following checks to ms fausett or mr durland and mrs harris ms fausett or mr durland mrs harris date check no amount check no amount total dollar_figure --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number these checks were made payable to mr durland the remainder were made payable to ms fausett mr durland cashed the checks made payable to him at ferguson check cashing mr durland told ms fausett on date that he had been receiving the production checks petitioners reported the amounts on these checks on their and returns g gulfport oil gas checks on date gulfport oil gas issued check no to mr durland for dollar_figure the memo line on the check states dollar_figure gross salary and notes withholding for medicare social_security federal_income_tax and mississippi state_income_tax petitioners reported the amount on this check on their return gulfport oil gas also issued the following checks to mr durland in check no date memo line amount total loan from corporation loan from corporation loan from corporation loan from corporation loan from corporation repayment of loan to gulfport oil gas inc loan from corporation loan from corporation loan from corporation loan from corporation loan from corporation loan from corporation loan from corporation repayment of principle of loan to corporation repayment of principle of loan to corporation loan from corporation loan from corporation dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners did not report these amounts on their returndollar_figure gulfport oil gas also issued checks totaling dollar_figure to mr and mrs harris in the memo lines on many of these checks bore notations indicating that the checks were for loans from gulfport oil gas or repayments of loans made to gulfport oil gas on date gulfport oil gas issued a dollar_figure check to t j oil gas with mr harris’ approval mr durland cashed the check at ferguson check cashing petitioners did not report this amount on their return h private investor and investec checks during gulfport oil gas sold some of its arxa common_stock to private investors and it received checks from those investors in amounts totaling dollar_figure additionally during gulfport oil gas sold some of the arxa common_stock that it held in its investec account and it received checks in amounts totaling dollar_figure from investec for its arxa stock ms fausett witnessed promissory notes for some stock purchases with mr harris’ approval mr durland cashed the private investor and investec checks at ferguson check cashing petitioners did not report these amounts on their return i cashier’s checks in mr durland purchased the following cashier’s checks from whitney national bank with cash ms fausett stated to the fbi in date that gulfport oil gas was bailing and selling arxa stock check no date payee remitter line merrill lynch merrill lynch merrill lynch merrill lynch merrill lynch gulfport oil gas total gulfport oil_and_gas inc jack r durland jr jack r durland jr jack r durland jr deposit for account of gulfport oil gas inc -- jack r durland jr payment of royalties on matagorda county tx properties--jack r durland jr amount dollar_figure big_number big_number big_number big_number big_number big_number mr durland deposited the cashier’s checks into a merrill lynch account owned by gulfport oil gas j ms fausett’s separation from mr durland in the latter half of ms fausett became concerned about certain documents she had signed at mr durland’s request she began asking mr durland for copies of documents she had signed and for records relating to the matagorda lease mr durland refused to give ms fausett the documents and records and eventually he told her that mr harris did not want her to have them on date ms fausett separated from mr durland and moved back to oklahoma city on or about date she moved back to gulfport with mr durland on date she again separated from him and moved back to oklahoma city in early mr durland sent a check for dollar_figure drawn on the fausett merrill lynch account to the internal_revenue_service irs mr durland also told ms fausett that he had filed for both of them a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for tax_year on date ms fausett contacted the irs and an irs employee informed her that the dollar_figure check had not been credited to her and that no forms had been filed showing income to her on date mr durland told ms fausett that he did not want to obtain releases on the promissory note and the deed_of_trust relating to the 54th street house because there is no tax_liability on loans ms fausett testified that mr durland also told her about a case he handled where they never paid back the loans and the irs never caught it on april and again on date mr durland asked ms fausett to execute a will naming him as the sole beneficiary fearing for her safety ms fausett declined mr durland also told ms fausett that the purpose of the well assignments was to take money out of gulfport oil gas and to protect him and mr harrisdollar_figure on date ms fausett again contacted the irs an irs employee informed her that a form_4868 was filed for mr durland but not for her and that she would have to file a joint_return to avoid late_filing_penalties in date ms fausett learned that liens had been filed on the wells subject_to the matagorda lease because gulfport oil gas had not paid the people working on the wells ms fausett hired an attorney from piedmont oklahoma to help her get documents and records from mr durland and gulfport oil gas the attorney wrote letters and made phone calls to mr durland mr harris gulfport oil gas and eagle energy but he was unable to secure any of the records relating to the matagorda lease on date mr durland called ms fausett and told her that the wells subject_to the matagorda lease were only nominally assigned to her and mrs harris and that he and mr harris were the true owners of those wells he further told her that pursuant to the date operating_agreement she owed previously mr durland had told ms fausett that the purpose of the well assignments was to protect ms fausett and mrs harris hundreds of thousands of dollars to gulfport oil gas for expenses_incurred on wells subject_to the matagorda lease ms fausett went with ms maggard to bay city texas to find an attorney licensed to practice law in texas ms fausett subsequently filed a lawsuit against gulfport oil gas and eagle energy in the district_court for matagorda county texas for the purposes of obtaining documents and records relating to the matagorda lease and protecting her interest in the lease k divorce proceeding sec_1 oklahoma divorce case on date ms fausett filed for divorce from mr durland in the district_court of oklahoma county oklahoma oklahoma divorce case ms fausett retained an attorney anita f sanders to represent her in the oklahoma divorce case ms fausett transferred dollar_figure that she had previously received under the matagorda lease into ms sanders’ trust fund account mississippi divorce case meanwhile on date mr durland filed for divorce from ms fausett in the chancery court of harrison county mississippi mississippi divorce case ms fausett retained an attorney to represent her in the mississippi divorce case on date mr durland filed a financial statement in the mississippi divorce case that stated that he had no income since date monthly living_expenses of dollar_figure and total liabilities of dollar_figure on date ms fausett’s mississippi attorney filed a motion for temporary relief in the mississippi divorce case on date the court in the mississippi divorce case issued a temporary order that mr durland pay spousal support of dollar_figure per month to ms fausett mr durland provide an accounting of ms fausett’s share of the income from the wells on the property subject_to the matagorda lease mr durland and ms fausett exchange income_tax data and funds from the matagorda lease be deposited with gulfport oil gas on date mr durland filed a motion to amend the date temporary order in the mississippi divorce case on date mr durland filed a supplemental motion to amend the temporary order notices of hearing regarding the motion and supplemental motion to amend the temporary order and an amended financial statement the notices of hearing set a hearing date of date in the amended financial statement mr durland stated ms fausett testified that she eventually fired her mississippi attorney because he failed to file documents and records on her behalf that he had not received any salary from gulfport oil gas and arxa since january and date respectively had monthly living_expenses of dollar_figure and had total liabilities of dollar_figure on date the court in the mississippi divorce case issued a supplemental temporary order that the balances in the fausett merrill lynch and fausett charles schwab accounts be frozen ms fausett deposit dollar_figure into the registry of the court ms fausett be enjoined from pursuing her civil_action against gulfport oil gas and eagle energy in the district_court for matagorda county texas ms fausett provide within seven days the account statements for the fausett merrill lynch and fausett charles schwab accounts to mr durland’s attorney and mr durland provide an accounting of the income and expenses of gulfport oil gas to ms fausett ms fausett’s meeting with the fbi on or about date ms fausett met with the fbi at ms sanders’ law office at the meeting ms fausett discussed with the fbi her concerns about mr durland’s and mr harris’ activities she provided the fbi with three lists in which she expressed those concerns and what she knew about mr durland mr harris and their business associates in the lists ms fausett stated that she knew mr durland received a salary of dollar_figure per month from one of mr harris’ businesses and that mr gibbons had told mr durland that they could report mr durland’s salary as a loan to avoid paying taxes ms fausett also stated to the fbi that mr durland had received the purported loans from gulfport oil gas see supra part ii e but never planned to repay the amounts and that the loans were intended to avoid their having to pay taxes ms fausett’s contempt hearing mr durland filed a motion to modify the date supplemental temporary order and to hold a contempt hearing on date the court in the mississippi divorce case issued a second supplemental temporary order the second supplemental temporary order found that ms fausett had not deposited the dollar_figure with the court’s registry and had not provided copies of the fausett merrill lynch and fausett charles schwab account statements to mr durland consequently the court ordered that ms fausett deposit the dollar_figure to the court’s registry within hours from the date of the order mr durland no longer be required to pay temporary spousal support to ms fausett ms ms fausett stated that in a court hearing on date mr durland testified that he had not received a salary since date and ms fausett wrote that she know s for a fact he was still getting salary fausett deliver within five days the jaguar and her wedding band to the court clerk ms fausett deliver within three days copies of the fausett merrill lynch and fausett charles schwab account statements to mr durland’s attorney ms fausett appear for a hearing to show cause why she should not be held in contempt of court mr durland be relieved of any obligation to render an accounting of the income and expenses of gulfport oil gas and ms fausett file a motion to dismiss her civil_action against gulfport oil gas and eagle energy in the district_court for matagorda county texas ms fausett’s contempt hearing in the mississippi divorce case was set for date by then she had retained a new attorney when she arrived for the hearing she learned that the hearing had been postponed because of a bomb threat when the hearing finally convened her new attorney was not present and the presiding judge required her to represent herself at the hearing the presiding judge ordered ms fausett to deposit her wedding band and a check drawn on ms sanders’ trust fund account with the court and to call ms sanders and direct her to file a motion to dismiss the oklahoma divorce case on date ms fausett filed a motion to dismiss the oklahoma divorce case after the date contempt hearing mr durland told ms fausett that he would agree to settle the mississippi divorce case if ms fausett agreed to certain conditions mr durland wanted ms fausett to return to gulfport but she refused instead they agreed that ms fausett would move to new orleans louisiana mr durland also demanded that ms fausett agree to form a new entity to receive the income earned under the matagorda lease and to sign a joint federal_income_tax return for on date mr durland and ms fausett filed a stipulation to have the mississippi divorce case dismissed l return on date mr durland and ms fausett filed a joint form_1040 u s individual_income_tax_return for return on their return petitioners reported wages taxable interest schedule e income and total income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on the attached schedule e supplemental income and loss petitioners reported royalties expenses depreciation expense or depletion and net_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively gibbons gibbons buck prepared the return on the basis of information that mr durland provided to mr gibbons m boleyn energy on date mr durland and ms fausett incorporated boleyn energy inc boleyn energy ms fausett was the president of boleyn energy and mr durland was vice president secretary and treasurer ms fausett and mr durland each owned shares of boleyn energy on date ms fausett assigned her interest in the matagorda lease to boleyn energy after they incorporated boleyn energy mr durland told ms fausett that he had deposited into an account at merrill lynch owned by boleyn energy boleyn merrill lynch the funds from the matagorda lease production checks that he had previously cashed iii events occurring during and a cashier’s checks in mr durland purchased the following cashier’s checks from whitney national bank with cash date check no total amount dollar_figure big_number big_number big_number big_number big_number big_number the payee on the cashier’s checks was gulfport oil gas and the remitter line on the checks indicated that the remitter was mr durland and that they were for the payment of royalties on the matagorda lease mr durland deposited the cashier’s checks into a merrill lynch account owned by gulfport oil gas b mr durland’s and mr harris’ assignment of shares of gulfport oil gas common_stock to gulfport oil gas on date mr durland and gulfport oil gas entered into an agreement durland date agreement to exchange of mr durland’s big_number shares of gulfport oil gas common_stock for the following promissory notes payable to gulfport oil gas date amount total dollar_figure big_number big_number big_number big_number this promissory note is not in the record mr harris on behalf of gulfport oil gas and mr durland signed the durland date agreement in a document dated date recorded on date and signed by mr harris on behalf of gulfport oil gas gulfport oil gas released the date deed_of_trust encumbering the 54th street house in undated documents signed by mr harris on behalf of gulfport oil gas and witnessed by mr durland and ms fausett gulfport oil gas acknowledged that the june july and date promissory notes were paid in fulldollar_figure mr durland testified that he signed these acknowledgments around date we do not find mr durland’s testimony to be credible instead we find credible ms fausett’s statement to the fbi in date that mr durland had her prepare releases and acknowledgments of payments at the same time as he had her prepare the promissory notes for the purported loans on date mr harris and gulfport oil gas entered into an agreement harris date agreement pursuant to which gulfport oil gas and mr harris agreed to exchange of mr harris’ big_number shares of gulfport oil gas common_stock for the following promissory notes date amount total dollar_figure big_number big_number big_number big_number this promissory note is not in the record mr durland on behalf of gulfport oil gas and mr harris signed the harris date agreement in a document dated date recorded on date and signed by mr durland on behalf of gulfport oil gas gulfport oil gas released the date deed_of_trust encumbering mr and mrs harris’ home in long beach mississippi after mr durland and mr harris respectively assigned and shares of their gulfport oil gas common_stock to gulfport oil gas mr durland and mr harris continued to own and of the outstanding gulfport oil gas common_stock respectively c checks issued to boleyn energy gulfport oil gas issued the following checks to boleyn energy in check no date amount memo line dollar_figure repayment of loans to company big_number loan to company big_number net working_interest payment for date matagorda county tx properties mr durland cashed these checks at ferguson check cashing boleyn energy reported the amount on check no on it sec_2001 return and petitioners reported that amount on a schedule e attached to their return boleyn energy did not report the amount on check no or on it sec_2001 return and petitioners did not report those amounts on their return d prytania street house in late or early mr durland informed ms fausett that he would not divorce her and that he would not give her the records he had promised her he then directed her to look for a house to purchase in new orleans louisiana and he hired someone to take her around to look for one on date mr durland and ms fausett signed a contract to purchase a house on prytania street in new orleans louisiana prytania street house for dollar_figure on date ms fausett closed on the prytania street house and it was titled in her name mr durland and ms fausett paid for the prytania street house with a certified check from merrill lynch and dollar_figure in cash the certified check from merrill lynch was obtained with funds held in an account owned by boleyn energy those funds were--at least in part--from amounts paid to mr durland ms fausett or boleyn energy under the matagorda lease on date ms fausett formed trinity art antiques llc trinity art to sell art and antiques on a date that is unclear from the record ms fausett transferred the prytania street house to trinity art later trinity art transferred the prytania street house back to ms fausett so that she could obtain a loan on the property after obtaining the loan ms fausett transferred the prytania street house back to trinity art e hubbard litigation in date arxa changed its name to king resources inc king resources on date creditors of king resources and gulfport oil gas sued king resources gulfport oil gas mr harris and mr durland in the u s district_court for the southern district of mississippi hubbard case or litigation the plaintiffs in the hubbard case claimed that king resources and gulfport oil gas had failed to pay the plaintiffs amounts due on promissory notes executed by arxa and gulfport oil gas in date ms fausett was added as a defendant in the hubbard case f mr durland’s departure in date hawkins ranch sent a letter to gulfport oil gas demanding overdue royalty payments on the matagorda lease on date after gulfport oil gas failed to make the required_payments hawkins ranch terminated the lease around date mr durland stopped working for mr harris and gulfport oil gas by date mr durland had moved into the prytania street house with ms fausett and had stopped working altogether g and returns in date boleyn energy filed a form_1120s u s income_tax return for an s_corporation for boleyn energy return reporting that it elected to be taxed as an s_corporation as of date an accounting firm named gibbonshall llc gibbonshall prepared the boleyn energy return and mr durland signed the return as an officer of boleyn energy gibbonshall’s business address is the same as gibbons gibbons buck’s business address on date mr durland and ms fausett filed a joint form_1040 for return on their return petitioners reported wages taxable interest schedule e income and total income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on an attached schedule e petitioners reported royalties expenses depreciation expense or depletion and net_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively gibbonshall prepared the return on the basis of information that mr durland provided to mr gibbons in date boleyn energy filed a form_1120s for boleyn energy return gibbonshall prepared the boleyn energy return and mr durland signed the return as an officer of boleyn energy on date mr durland and ms fausett filed a joint form_1040 for return on their return petitioners reported wages taxable interest schedule e income and total income of zero dollar_figure dollar_figure and dollar_figure respectively on an attached schedule e petitioners reported royalties expenses depreciation expense or depletion and net_income of dollar_figure dollar_figure dollar_figure and dollar_figure respectively gibbonshall prepared the return on the basis of information that mr durland provided to mr gibbons iv events occurring after a saint andrews court house in date mr durland and ms fausett moved into a house that ms fausett purchased on saint andrews court in frisco texas saint andrews court house while she was living in frisco ms fausett sold antiques through a limited_liability_company she owned named rosewood ventures llc rosewood ventures b returns mr durland and ms fausett filed joint federal_income_tax returns for and mr gibbons prepared the joint returns mr durland and ms fausett filed separate federal_income_tax returns for an accounting firm in dallas texas prepared the separate returns c irs’ investigation of mr durland on a date that is unclear from the record the fbi gave the irs the information that ms fausett had provided to its agents in in date special_agent nancy emmons and revenue_agent lisa wansley met with mr durland and ms fausett on date special_agent emmons and special_agent darren mayer met with mr harris during the date meeting mr harris claimed that mr durland had stolen dollar_figure million and corporate records from gulfport oil gas but that he had not yet confronted him about the stolen money or records on date special_agent emmons and revenue_agent wansley met with mr harris to review documents relating to gulfport oil gas and to ask him additional questions during the date meeting mr harris stated that he had not seen and did not have currency transaction reports ctrs maintained by ferguson check cashing and filed in his name even though the ctrs related to checks that mr durland had casheddollar_figure d mr durland’s transfer of big_number shares of boleyn energy common_stock to rosewood ventures on a date that is unclear from the record mr durland executed a bill of sale dated date that purported to transfer big_number shares of common_stock mr harris also testified that he had not sent jonathan harris to retrieve the ctrs from ferguson check cashing and that neither jonathan harris nor ms ferguson had given him any ctrs we do not find mr harris’ statement or testimony to be credible because jonathan harris credibly testified that he retrieved copies of the ctrs from ferguson check cashing and we find it implausible that he would have done this on his own or that mr harris did not see the ctrs that jonathan harris retrieved in boleyn energy from himself to rosewood ventures mr durland signed the bill of sale as a witness e mr durland’s indictment for tax_evasion on date the united_states filed a criminal indictment against mr durland with the u s district_court for the southern district of mississippi the indictment charged mr durland with two counts of violating sec_7201 with respect to his and federal_income_tax liabilities respectively with respect to the indictment stated as follows count on or about date in harrison county in the southern division of the southern district of mississippi the defendant jack r durland jr who was a resident of gulfport mississippi did willfully attempt to evade and defeat a large part of the income_tax due and owing by he and his spouse to the united_states of america for the calendar_year by preparing and causing to be prepared and by signing and causing to be signed a false and fraudulent joint u s individual_income_tax_return form_1040 on behalf of themselves which was filed with the internal_revenue_service wherein it was stated that their joint taxable_income for said calendar_year was the sum of dollar_figure and that the amount the parties stipulated that mr durland transferred big_number shares of boleyn energy common_stock to rosewood ventures on date however we do not find this stipulation to be credible because the date on the bill of sale appears to have been altered and mr durland owned only shares of boleyn energy common_stock we therefore disregard the stipulation as inconsistent with a stipulated exhibit in the record see cal-maine foods inc v commissioner t c pincite of tax due and owing thereon was the sum of dollar_figure whereas as he then and there well knew and believed their joint taxable_income for the said calendar_year was substantially in excess of that heretofore stated and that upon said additional taxable_income a substantial additional tax was due and owing to the united_states of america in violation of title_26 united_states_code sec_7201 f mr durland’s plea agreement in a letter to mr durland’s attorneys dated date for the purpose of calculating mr durland’s sentence under the federal sentencing guidelines for the count relating to the u s attorney’s office for the southern district of mississippi proposed not to include in his income dollar_figure in purported loans from gulfport oil gas additionally for the purpose of calculating mr durland’s sentence under the federal sentencing guidelines for the count relating to the u s attorney’s office proposed not to include the dollar_figure check payable to t j oil gas dollar_figure in investec checks and dollar_figure in individual investor checks and to include only of the dollar_figure proceeds from eagle energy production checks additionally the u s attorney’s office proposed not to seek an abuse of trust enhancement on the the evidence presented at trial indicated that the individual investor checks total dollar_figure after rounding to the nearest dollar the court finds that the proceeds from eagle energy total dollar_figure and the investec checks total dollar_figure theory that mr durland embezzled the unreported income from gulfport oil gas on date mr durland entered into a plea agreement with the u s attorney’s office in which he agreed to plead guilty to count of the date indictment pursuant to the plea agreement the u s attorney’s office agreed among other things to move to dismiss the open count to stipulate that the tax loss for is dollar_figure and to not further prosecute mr durland or ms fausett for events relating to their tax years the plea agreement stated as follows binding effect on this district only it is further understood that this plea agreement does not bind any state or local prosecuting authorities or any other federal district except as to the use of defendant’s statements voluntarily given hereunder further this agreement does not bind the attorney_general of the united_states in regard to any civil matter involving the tax statutes of the united_states complete agreement it is further understood that this plea agreement completely reflects all promises agreements and conditions made by and between the united_states attorney’s office for the southern district of mississippi and defendant on date the u s district_court for the southern district of mississippi accepted a guilty plea as to count and dismissed count of the june indictment the court sentenced mr durland to a term of imprisonment of months and supervised release of years and required him to pay an assessment of dollar_figure a fine of dollar_figure and restitution of dollar_figure mr durland was imprisoned in a federal prison camp in pensacola florida from date until june dollar_figure g oklahoma divorce case on date ms fausett filed for divorce from mr durland in the district_court of oklahoma county oklahoma oklahoma divorce case on date the court in the oklahoma divorce case dissolved petitioners’ marriage the divorce decree states that both mr durland and ms fausett are liable for the tax for the years at issue v deficiency notices on date respondent issued duplicate original notices of deficiency to mr durland and ms fausett in an attached form 886-a explanation of adjustments respondent determined that the following amounts respondent introduced into evidence several letters that mr durland wrote to ms fausett while he was incarcerated mr durland objected to the introduction of these letters on the basis of the marital communications privilege at trial we reserved ruling on mr durland’s objection and by order we overruled mr durland’s objection and admitted the letters into evidence we note however that the parties did not rely on any of those letters in their posttrial briefs and we likewise do not base any of our findings_of_fact on the contents of those letters represented diverted corporate income to mr durland and or ms fausett for entity or source t j oil gas gulfport oil gas eagle energy investec individual investors total dollar_figure big_number -0- -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number -0- dollar_figure -0- -0- -0- big_number respondent also determined that mr durland and ms fausett were entitled to additional schedule e deductions of dollar_figure for and that mr durland was liable for civil_fraud penalties with respect to the entire underpayment_of_tax for and i preliminary matters opinion a credibility of witnesses and reliability of documentary_evidence in 115_tc_43 citing 326_us_287 and wilmington tr in a document dated date revenue_agent wansley determined that petitioners substantiated royalty payments of dollar_figure deducted on the schedule e attached to their return and that they were entitled to claim further schedule e deductions of dollar_figure relating to whitney national bank cashier’s check nos and co v helvering 316_us_164 aff’d 299_f3d_221 3d cir we stated as follows before turning to the issues at hand we pause to pass on our perception of the trial witnesses and the reliability of much of the documentary_evidence we observe the candor sincerity and demeanor of each witness in order to evaluate his or her testimony and assign it weight for the primary purpose of finding disputed facts we determine the credibility of each witness weigh each piece of evidence draw appropriate inferences and choose between conflicting inferences in finding the facts of a case the mere fact that one party presents unopposed testimony or other evidence on his or her behalf does not necessarily mean that the elicited testimony or other evidence will result in a finding of fact in that party’s favor we will not accept the testimony of witnesses at face value if we find that the outward appearance of the facts in their totality conveys an impression contrary to the spoken word the court’s statement in neonatology assocs is particularly apt here the parties called several witnesses to testify and introduced numerous documents unless we otherwise herein expressly find we did not find the testimony of mr durland ms fausett mr harris or ms richardson to be credible additionally we have little confidence in the genuineness or accuracy of many of the documents that mr durland drafted maintained or subscribed b judicial estoppel under the doctrine_of judicial estoppel a party that wins judicial acceptance of a theory in one case cannot pursue a contradictory theory in a later case see new 532_us_742 105_tc_436 citing 100_tc_17 judicial estoppel is an equitable principle the purpose of which is to protect the integrity of the judicial process by prohibiting parties from deliberately changing positions according to the exigencies of the moment new hampshire v maine u s pincite first quoting 690_f2d_595 6th cir then quoting 9_f3d_368 5th cir j udicial estoppel does not bar a party from contradicting itself but from contradicting a court’s determination that was based on that party’s position 911_f2d_1214 n 6th cir mr durland contends that respondent should be barred under the doctrine_of judicial estoppel from asserting a deficiency greater than the tax loss that the sentencing court in his criminal case relied on to determine his restitution obligation for in particular mr durland asserts that the tax loss that the sentencing court relied on was based upon certain concessions that the u s attorney proposed to make in the date letter to his attorneys this contention is without merit because respondent has not asked this court to accept a position contrary to one that the government successfully asked the court in mr durland’s criminal case to accept c mr durland’s plea agreement mr durland contends respondent should be bound by the terms of his plea agreement--under which the count relating to was dismissed and the government agreed not to further prosecute mr durland and ms fausett for 1999-2001--and by certain representations that the u s attorney’s office purportedly made to him that were not memorialized in the plea agreement these contentions however are without merit mr durland’s plea agreement expressly stated that the government was not barred from pursuing any civil tax matter and that it contains the entire agreement between the u s attorney’s office for the southern district of mississippi and mr durland similarly mr durland’s contention that the doctrine_of equitable_estoppel should bar respondent from asserting the deficiencies at issue is without merit an appeal in these cases would lie absent a stipulation to the contrary in the u s court_of_appeals for the tenth circuit see sec_7482 that court has held that t o state a claim of estoppel against a private party a litigant must establish four elements the party to be estopped must know the facts the party to be estopped must intend that his conduct will be acted upon or must so act that the party asserting the estoppel has the right to believe that it was so intended the party asserting the estoppel must be ignorant of the true facts and the party asserting the estoppel must rely on the other party’s conduct to his injury 398_f3d_1201 10th cir quoting 245_f3d_1143 10th cir a claim of estoppel against the g overnment requires an additional element the party asserting estoppel must show that the g overnment has engaged in ‘affirmative misconduct ’ id citing kowalczyk f 3d pincite mr durland’s plea agreement expressly stated that the government was not barred from pursuing any civil tax matter and disclaimed any extrinsic agreements mr durland has presented no credible_evidence that he was misled in any way accordingly respondent is not barred from asserting the deficiencies at issue ii period of limitations on assessment generally pursuant to sec_6501 the amount of any_tax must be assessed within three years of the filing of a return sec_6501 however provides that i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for the purposes of the penalty under sec_6663 116_tc_79 in the case of income_tax deficiencies on joint returns proof of fraud against either spouse prevents the running of the period of limitations as to both spouses 54_tc_1011 the statute_of_limitations is an affirmative defense and the party asserting it must specifically plead it and carry the burden of showing its applicability see rule sec_39 sec_142 117_tc_308 85_tc_535 petitioners properly pleaded the statute_of_limitations as a defense in their respective petitions and the burden_of_proof for this issue is on them however respondent bears the burden of proving that an exception to the general three-year period of limitations applies see 116_tc_31 citing 142_f2d_900 6th cir aff’g 1_tc_9 38_tc_84 aff’d 318_f2d_786 10th cir additionally to the extent that respondent relies on the doctrine_of collateral_estoppel to preclude mr durland’s arguing that the return was not fraudulent the burden_of_proof is on respondent see rule sec_39 sec_142 mr durland is precluded by the doctrine_of collateral_estoppel from arguing that the return was not fraudulent see infra part iv b respondent concedes however that ms fausett is not precluded from arguing that the return was not fraudulent because she was not a party to mr durland’s plea agreement see vannaman v commissioner t c pincite we will therefore determine on the basis of the evidence in these cases whether the returns were fraudulent because we conclude below that the returns were fraudulent see infra part iv b respondent has met his burden of showing that an exception to the general three-year period of limitation applies see sec_6501 neely v commissioner t c pincite vannaman v commissioner t c pincite accordingly petitioners’ statute_of_limitations defense fails iii unreported income adjustments a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 subtitle a or b of the code and satisfies the requirements of sec_7491 sec_23 the burden_of_proof on any such issue shifts to the commissioner see sec_7491 with respect to some of the factual issues in these cases petitioners have failed to introduce credible_evidence we decide the remainder on the preponderance_of_the_evidence because we can decide all of the issues in these cases without regard to the ultimate allocation of the burden_of_proof under sec_7491 we need not decide whether petitioners satisfied the requirements of sec_7491 see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 in unreported income cases the u s court_of_appeals for the tenth circuit has held that the presumption of correctness does not attach until the commissioner has produced some substantive evidence demonstrating that the taxpayer received the unreported income see united_states v mcmullin sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also higbee v commissioner t c pincite the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 f 2d 10th cir 937_f2d_1548 10th cir aff’g tcmemo_1989_552 the parties have stipulated that mr durland received the amounts that respondent determined to be income to him for the years at issue and that these amounts were not reported on mr durland and ms fausett’s returns petitioners to be sure dispute respondent’s determination that these amounts were income to mr durland however the stipulations are sufficient to allow the presumption of correctness to attach to respondent’s determination see mcmullin f 2d pincite erickson v commissioner f 2d pincite b specific-item method a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 if a taxpayer fails to maintain and produce the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 sec_1_446-1 income_tax regs the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner t c pincite the specific-item method is an indirect method of income reconstruction that consists of evidence of specific amounts of income received by a taxpayer and not reported on the taxpayer’s return see 56_tc_297 mr durland failed to maintain accurate books_and_records for the years at issue respondent was therefore justified in using the specific-item method to determine petitioners’ tax_liabilities for the years at issue see id pincite c the parties’ arguments respondent generally asserts that the unreported income that he determined comprises mr durland’s wages and diverted income from gulfport oil gas that petitioners should have reported on their returns petitioners argue that any amounts mr durland received and retained were nontaxable loans and he gave substantial amounts of the allegedly diverted income to mr harris gross_income includes all income from whatever source derived sec_61 this includes compensation_for services such as wages salaries and bonuses see sec_61 wrongful appropriations 366_us_213 and dividends see sec_61 to the extent that petitioners contend that any of the specific items at issue were loans they must show that the underlying transactions created bona_fide indebtedness whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts in the case 54_tc_905 factors indicative of a bona_fide debt include whether evidence_of_indebtedness exists any security is requested there has been a demand for repayment the parties’ records reflect the transaction as a loan any payments have been made and any interest was charged see eg alpert v commissioner tcmemo_2014_70 at citing sundby v commissioner t c memo the key question is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 d specific items at issue for respondent determined that petitioners failed to report on their return salary checks totaling dollar_figure that t j oil gas paid to mr durland and fictitious loans totaling dollar_figure that gulfport oil gas paid to mr durland t j oil gas salary checks totaling dollar_figure mr harris owned t j oil gas mr durland signed an employment contract with covington energy another entity owned by mr harris in date and with gulfport oil gas in his various employment contracts called for a monthly salary of dollar_figure the checks from t j oil gas were in amounts of around dollar_figure per month and the memo line on several of the checks indicated that the purpose of the checks was to pay salary to mr durland mr durland performed services for t j oil gas and several other entities in but petitioners reported receiving wages of only dollar_figure on their return although mr durland executed a backdated dollar_figure promissory note petitioners introduced no credible_evidence showing that any payments were ever made on the promissory note he executed or on a similar one executed by jonathan harris indeed jonathan harris credibly testified that the dollar_figure amount on the promissory note he executed was his salary and that he signed it only because mr durland told him that he otherwise would not be paid we conclude that mr durland received wages of dollar_figure from t j oil gas that he failed to report on petitioners’ return purported loans totaling dollar_figure although mr durland and ms fausett executed promissory notes of dollar_figure dollar_figure and dollar_figure dated june july and date respectively petitioners introduced no credible_evidence showing that they made any of the payments required under those notes additionally ms fausett stated to the fbi that she signed the date promissory note on date and the ucc-01 financing statements with respect to the promissory notes dated june and date were not filed until date when it was in mr durland’s interest to do so in the divorce proceedings petitioners contend that mr durland repaid the dollar_figure in purported loans by transferring shares of his gulfport oil gas common_stock to gulfport oil gas in the durland january agreement however the durland date agreement was executed on the same date as the harris date agreement and after both agreements were executed mr durland and mr harris still owned and respectively of the common_stock issued by gulfport oil gas because the date agreements did not affect mr durland’s and mr harris’ ownership interests in gulfport oil gas the agreements did not effect a transfer of anything of value from mr durland and mr harris to gulfport oil gas we therefore conclude that mr durland never repaid--and never intended to repay--the dollar_figure in purported loans however we also do not accept respondent’s contention that mr durland embezzled the dollar_figure because jonathan harris and mr harris signed the checks that gulfport oil gas issued to mr durland in connection with the dollar_figure in purported loans mr harris signed the durland date agreement that purported to document the repayment of the dollar_figure in fictitious loans and mr harris himself through mrs harris received at least dollar_figure in fictitious loans from gulfport oil gas in and engaged in the same meaningless transaction as mr durland did to repay the loans instead we conclude that the dollar_figure was corporate income diverted from gulfport oil gas to mr durland petitioners have introduced no credible_evidence showing that the income was not taxable in whole or in part we therefore sustain respondent’s determination that the dollar_figure is includible in mr durland’s gross_income for e specific items at issue for respondent determined that petitioners failed to report on their return a check for dollar_figure that t j oil gas issued to mr durland salary checks totaling dollar_figure that gulfport oil gas issued to mr durland and checks totaling dollar_figure payable to t j oil gas or gulfport oil gas that mr durland cashed at ferguson check cashing mr durland appears to contend mr durland failed to prove that gulfport oil gas had any earnings_and_profits or that he had any basis in his ownership_interest of gulfport oil gas mr durland therefore failed to prove that any part of the diverted corporate income was not taxable see sec_301 89_tc_1280 these include a check payable to t j oil gas for dollar_figure individual investor checks payable to gulfport oil gas totaling dollar_figure investec checks payable to gulfport oil gas totaling dollar_figure and production checks payable to gulfport oil gas totaling dollar_figure that he is entitled to additional deductions for cashier’s checks that he bought with cash and deposited into an account of gulfport oil gas t j oil gas check for dollar_figure mr durland performed services for t j oil gas and several other entities in but on petitioners’ return he reported receiving wages of only dollar_figure he did not include a dollar_figure check that t j oil gas issued to him as wages and that had an entry on the memo line showing the payment as a loan from the corporation we do not find the entry on the memo line of the check to be credible petitioners introduced no credible_evidence showing that mr durland ever repaid this purported loan or that any promissory note was executed for it finally the dollar_figure check is similar in amount to the checks that we found to be salary to mr durland in see supra part iii d we conclude that mr durland received a wage payment of dollar_figure from t j oil gas that he failed to report on petitioners’ return gulfport oil gas salary checks totaling dollar_figure mr durland testified that he admitted to the u s attorney that the dollar_figure was income to him for and this testimony is consistent with the evidence mr durland’s employment contract with gulfport oil gas called for a monthly salary of dollar_figure mr durland performed services for gulfport oil gas and several other entities in but he reported receiving wages of only dollar_figure on petitioners’ return petitioners introduced no credible_evidence showing that mr durland ever repaid or made these purported loans or that any promissory notes were ever executed for them although the memo line on the checks stated that the amounts on the checks were for loans from the corporation or repayment of loans to the corporation we do not find these entries to be credible finally the amounts on the checks are for the most part similar in amounts to the checks that we found to be salary to mr durland in see supra part iii d we conclude that mr durland received wage payments of dollar_figure from gulfport oil gas that he failed to report on petitioners’ return checks payable to t j oil gas and gulfport oil gas mr durland testified that he gave all of the cash that he received from cashing the checks payable to t j oil gas and gulfport oil gas at ferguson check cashing to mr harris we do not find mr durland’s testimony on this point to be entirely credible mr durland and mr harris repeatedly diverted gross_receipts of gulfport oil gas to themselves and their nominees seemingly to defraud its creditors and investors we so find mr harris testified that mr durland never gave him any of the money we do not find mr harris’ testimony to be credible he repeatedly claimed to not remember important facts and his demeanor suggested that his testimony was generally untruthful he falsely testified that he did not send jonathan harris to retrieve the ctrs filed in his name from ferguson check cashing and he falsely told the irs that he had not seen the ctrs additionally the record demonstrates that mr harris engaged in the same tax_evasion tactics as those employed by mr durland during the years in issue in short mr harris was not a credible witness not only was mr harris not a credible witness but his testimony struck us as entirely implausible in particular we find it remarkable that although mr harris had ownership interests of and in t j oil gas and gulfport oil gas respectively neither he nor jonathan harris made any attempt to recover mr harris’ share of the dollar_figure and dollar_figure that mr durland allegedly diverted from t j oil gas and gulfport oil gas respectively in additionally before mr durland started cashing the production checks from eagle energy gulfport oil gas had been making payments to mrs harris and ms fausett in amounts that were exactly proportional to mr harris’ and mr durland’s respective ownership interests in it and mr harris and mr durland both received fictitious loans from gulfport oil gas in we infer from this and find that mr harris and mr durland both received portions of the proceeds in accordance with their ownership interests mr harris had a ownership_interest and mr durland a ownership_interest we conclude that mr durland actually received of the dollar_figure in checks payable to t j oil gas or gulfport oil gas in or dollar_figure we further conclude that the dollar_figure that mr durland actually received was corporate income diverted from gulfport oil gas to mr durland petitioners have introduced no credible_evidence showing that the diverted corporate income was not taxable accordingly the dollar_figure is includible in mr durland’s gross_income for cashier’s checks mr durland introduced copies of cashier’s checks that he bought with cash and deposited into an account of gulfport oil gas in however respondent already allowed additional schedule e deductions of dollar_figure for the excess of these checks over the schedule e deductions that petitioners claimed on their return accordingly no further adjustments are warranted because the check payable to t j oil gas was drawn on an account of gulfport oil gas we infer that mr durland received his share of that check too f specific items at issue for respondent determined that petitioners failed to report on their return checks totaling dollar_figure payable to boleyn energy from gulfport oil gas respondent did not allow any additional schedule e deductions for cashier’s checks that mr durland bought with cash and deposited into an account of gulfport oil gas during mr durland performed services for gulfport oil gas and several other entities in but he did not report receiving any wages on petitioners’ return petitioners introduced no credible_evidence showing that mr durland made loans to or received loans from any entity in these amounts or that mr durland executed promissory notes for these amounts we conclude that the dollar_figure was compensation to him for the services that he provided although the payee on the checks was boleyn energy the dollar_figure was wage income to him that he failed to report on petitioners’ return mr durland introduced copies of cashier’s checks that he bought with cash and deposited into an account of gulfport oil gas in the amounts on the cashier’s checks total dollar_figure however that amount is less than the amount petitioners claimed as schedule e expense deductions on their return accordingly no adjustment to the schedule e expense deductions that petitioners claimed on their return is warranted iv civil_fraud penalties a sec_6663 generally sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b to satisfy that burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 113_tc_99 the commissioner is not required to establish the precise amount of the deficiency to prove an underpayment see 96_tc_858 aff’d 959_f2d_16 2d cir however he cannot discharge his burden by simply relying on the taxpayer’s failure to prove error in his determination of the deficiency see id citing 53_tc_96 and 31_tc_356 once the commissioner establishes an underpayment by clear_and_convincing evidence the deficiency determination enjoys its usual presumption of correctness see id citing compton v commissioner tcmemo_1983_642 and cleveland v commissioner t c memo any conduct likely to mislead or conceal may constitute an affirmative act of evasion and an intent to mislead may be inferred from a pattern of such conduct see 317_us_492 fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir if the commissioner establishes that some portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud see sec_6663 because fraudulent intent may be difficult to prove by direct evidence the commissioner may establish fraud by circumstantial evidence see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite courts have developed a nonexclusive list of factors--often referred to as badges of fraud--that demonstrate fraudulent intent those badges include understating income failing to maintain adequate_records offering implausible or inconsistent explanations concealing income or assets providing incomplete or misleading information to the taxpayer’s tax_return_preparer offering false or incredible testimony filing false documents including filing false income_tax returns and engaging in extensive dealings in cash see bradford v commissioner f 2d pincite- 94_tc_654 91_tc_874 21_tc_917 aff’d 220_f2d_871 4th cir morse v commissioner tcmemo_2003_332 slip op pincite aff’d 419_f3d_829 8th cir the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see 99_tc_202 petzoldt v commissioner t c pincite b whether mr durland is liable for the civil_fraud penaltie sec_1 collateral_estoppel under the doctrine_of collateral_estoppel once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 collateral_estoppel is a judicially created equitable principle the purposes of which are to protect the parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action id pincite before we may apply collateral_estoppel in the context of a factual dispute the following five conditions must be satisfied the issue in the second suit must be identical in all respects with the issue decided in the first suit the issue in the first suit must have been the subject of a final judgment entered by a court of competent jurisdiction the person against whom collateral_estoppel is asserted must have been a party or in privity with a party in the first suit the parties must actually have litigated the issue in the first suit and resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal principles must remain unchanged from those in the first suit see 130_tc_222 90_tc_162 aff’d 904_f2d_525 9th cir mr durland pleaded guilty to tax_evasion under sec_7201 for a conviction for tax_evasion pursuant to sec_7201 either upon a guilty plea or upon a jury verdict conclusively establishes the existence of fraud in a subsequent proceeding through the doctrine_of collateral_estoppel see dileo v commissioner t c pincite it also conclusively establishes liability for the civil_fraud penalty under sec_6663 because the elements of criminal_tax_evasion under sec_7201 and civil_fraud under sec_6663 are virtually identical see 698_f3d_160 3d cir aff’g tcmemo_2009_44 accordingly mr durland is precluded by the doctrine_of collateral_estoppel from arguing that the return is not fraudulent or that he is not liable for a civil_fraud penalty under sec_6663 for he therefore bears the burden of establishing the portion if any of the underpayment for that is not due to fraud see sec_6663 however as explained above see supra part ii respondent cannot rely on the doctrine_of collateral_estoppel for the purpose of proving that the fraud exception to the general three-year period of limitations applies with respect to ms fausett accordingly we will determine whether mr durland is liable for the sec_6663 penalty for all of the years in issue--and therefore whether the returns were fraudulent--without reliance on the doctrine_of collateral_estoppel however even as with respect to ms fausett mr durland’s guilty plea can be--and is--clear and convincing evidence that he intended to evade a tax due and owing for see norris v commissioner tcmemo_2011_161 102_tcm_26 underpayment_of_tax respondent has proven by clear_and_convincing evidence that mr durland failed to report income for each of the years in issue see supra part iii d-f accordingly respondent has met his burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years in issue see dileo v commissioner t c pincite citing compton v commissioner tcmemo_1983_642 and cleveland v commissioner t c memo fraudulent intent a understating income a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the reason for the understatements is not satisfactorily explained or is not due to innocent mistake see 348_us_121 spies u s pincite on the basis of clear_and_convincing evidence we determined that mr durland failed to report substantial income for each of the years in issue this failure appears to be deliberate because mr durland took affirmative steps to hide his receipt of this income these steps include executing bogus promissory notes causing gulfport oil gas to state on the memo lines of checks that it issued to him that the checks were for loans that never existed and cashing checks at ferguson check cashing accordingly this factor favors a finding of fraud for b failing to maintain adequate_records because mr durland failed to maintain accurate books_and_records during the years in issue respondent had to resort to the specific-item method to reconstruct mr durland’s income for the years in issue accordingly this factor favors a finding of fraud for c offering implausible or inconsistent explanations mr durland’s testimony and statements to the irs in which he testified and stated that certain salary checks issued to him in were for loans from various entities to him or for repayments of loans he made to the entities are implausible accordingly this factor favors a finding of fraud for d concealing assets or income an intent to evade tax may be inferred from concealment of assets or covering up sources of income spies u s pincite 449_f2d_311 9th cir aff’g tcmemo_1969_48 mr durland concealed his income by drafting bogus promissory notes and by cashing his salary checks at ferguson check cashing he concealed his income by causing gulfport oil gas to include false statements on the memo lines of the checks that it issued to him and by cashing the checks at ferguson check cashing and he concealed hi sec_2001 income by causing gulfport oil gas to include false statements on the memo lines of the salary checks that it issued to him and by cashing the checks at ferguson check cashing mr durland also concealed his ownership_interest in assets by assigning them to ms fausett accordingly this factor favors a finding of fraud for e providing incomplete or misleading information to the taxpayer’s tax_return_preparer mr durland provided to mr gibbons the information upon which gibbons gibbons buck and gibbonshall prepared petitioners’ returns mr durland appears to have included information relating to the amounts we determined to be income to him in handwritten documents that he gave to mr gibbons for additionally mr gibbons was aware that gulfport oil gas was characterizing salaries it paid to its employees in as loans mr durland did not include information relating to the amounts we determined to be income to him in a letter that he sent to mr gibbons for or in the letters that he sent to mr gibbons for accordingly this factor does not favor a finding of fraud for but it does favor a finding of fraud for and f offering false or incredible testimony mr durland repeatedly testified that the salary checks he received during were for loans from various entities to him or for repayments of loans he made to the entities he also testified that he gave all of the cash that he received from cashing the checks payable to t j oil gas and gulfport oil gas at ferguson check cashing to mr harris his testimony was mostly incredible accordingly this factor favors a finding of fraud for g filing false documents fraudulent intent may be inferred when a taxpayer files a document intending to conceal mislead or prevent the collection of tax see spies u s pincite filing false documents with the irs constitutes an ‘affirmative act’ of misrepresentation sufficient to justify the fraud_penalty 763_f2d_1139 10th cir aff’g tcmemo_1984_152 mr durland filed federal_income_tax returns for and for each year he knowingly omitted substantial amounts of his income accordingly this factor favors a finding of fraud for h extensive dealings in cash extensive dealings in cash to avoid scrutiny of a taxpayer’s finances is a badge of fraud see bradford v commissioner f 2d pincite fraudulent intent may be inferred when a taxpayer handles his affairs in a manner designed to avoid making the records usual in transactions of the kind spies u s pincite mr durland cashed numerous checks during each of the years in issue at ferguson check cashing and he kept large amounts of cash in his office at gulfport oil gas this factor favors a finding of fraud for i summary many of the badges_of_fraud are present here we conclude that respondent has proven by clear_and_convincing evidence that mr durland underpaid his tax_liabilities for and that some part of the underpayment for each year was due to fraud mr durland failed to prove that any portion of the underpayment for any of the years in issue was not attributable to fraud accordingly to the extent that we sustain respondent’s deficiency determinations see supra part iii d-f we hold that mr durland is liable for sec_6663 civil_fraud penalties for each of the years in issue v whether ms fausett is jointly and severally liable a joint_and_several_liability generally pursuant to sec_6013 spouses may file a joint federal_income_tax return spouses who elect to file a joint_return for a taxable_year are required to compute their tax for the taxable_year on the aggregate income of both spouses and the liability for that tax is joint_and_several see sec_6013 however to remedy certain injustices that may occur sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may seek relief from joint_and_several_liability under subsection b dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under subsection c providing relief from joint_and_several_liability for taxpayers who are no longer married are legally_separated or are no longer living together if a taxpayer does not qualify for relief under either subsection b or c the taxpayer may seek equitable relief under subsection f sec_6015 under sec_6015 a - e the following requirements must be satisfied for the irs to grant relief from joint_and_several_liability the spouses filed a joint_return for the taxable_year an understatement_of_tax is attributable to an erroneous item of the nonrequesting spouse the requesting spouse establishes that in signing the return he or she did not know and had no reason to know of the understatement after taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and the requesting spouse timely elects the benefits of subsection b sec_6015 under sec_6015 if the requesting spouse is either no longer married to the nonrequesting spouse legally_separated from the nonrequesting spouse or not a member of the same household as the nonrequesting spouse during the 12-month_period ending on the date such election is filed the requesting spouse may elect to limit his or her liability for a deficiency as provided in subsection d sec_6015 a i a requesting spouse may elect sec_6015 relief any time after the secretary asserts a deficiency but no later than two years after the date on which the secretary has begun collection activities with respect to the requesting spouse id subsec c b sec_6015 provides that in general any items giving rise to a deficiency on a joint_return are allocated to the spouses as if they had filed separate returns see id subsec d a the allocation is made without regard to community_property_laws see id subsec a flush language the requesting spouse is liable only for his or her proportionate share of the deficiency that results from such allocation see id subsec d if an item giving rise to a deficiency provided a tax_benefit on the joint_return to the nonrequesting spouse the item is allocated to the nonrequesting spouse see id subsec d b the requesting spouse bears the burden of establishing the amount of the deficiency allocable to him or her see id subsec c relief under sec_6015 is not available where the commissioner proves that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency which is not allocable to such individual id subsec c c actual knowledge is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir in a case of omitted income the requesting spouse must have had an actual and clear awareness of the factual circumstances that resulted in the omission of the income see 116_tc_198 n citing cheshire v commissioner t c cheshire v commissioner t c pincite see also sec_1_6015-3 income_tax regs the requesting spouse has actual knowledge when he or she knows that the item giving rise to the deficiency is incorrectly reported on the tax_return see cheshire v commissioner t c pincite the commissioner bears the burden of proving by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of any item giving rise to the deficiency see sec_6015 c 116_tc_189 sec_1_6015-3 income_tax regs even when the requesting spouse has actual knowledge of any item giving rise to the deficiency he or she may still be entitled to sec_6015 relief if the return was signed under duress sec_6015 the exception for duress focuses on the existence or nonexistence of duress in signing the return id the regulations define duress for the purposes of sec_6015 abuse exception --if the requesting spouse establishes that he or she was the victim of domestic abuse prior to the time the return was signed and that as a result of the prior abuse the requesting spouse did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation the limitation on actual knowledge in this paragraph c will not apply sec_1_6015-3 income_tax regs duress is therefore established for purposes of sec_6015 if the requesting spouse proves that he or she was a victim of domestic abuse and that he or she did not challenge the treatment of any items on the return for fear of the nonrequesting spouse’s retaliation id the requesting spouse has the burden of proving that he or she signed the return under duress see sec_6015 because a spouse seeking relief from joint_and_several_liability under sec_6015 has an incentive to exaggerate the degree of any physical and psychological abuse to which he or she was subjected if any we have generally required substantiation or at least specificity in allegations of both physical and psychological abuse see nihiser v commissioner tcmemo_2008_135 slip op pincite we have also tried to distinguish between run-of-the mill marital strife and genuine physical or psychological abuse see id slip op pincite this is often difficult to do when in so many of these cases there is no expert testimony to assist the court and the evidence of abuse and duress is limited to the testimony of the requesting spouse and his or her children and friends unsupported by any credible_evidence from third parties such as a doctor police or even another court in nihiser we relied upon certain common features of domestic abuse in domestic relations law to identify a nonexclusive list of factors that are indicative of psychological abuse by a spouse those factors are isolating the victim encouraging exhaustion by for example intentionally limiting food or interrupting sleep behaving in an obsessive or possessive manner threatening to commit suicide to murder the victim or to cause the death of family or friends using degrading language including humiliation denial of victim’s talents and abilities and name calling abusing drugs or alcohol including administering substances to the victim undermining the victim’s ability to reason independently or occasionally indulging in positive behavior in order to keep alive hope that the abuse will cease id pincite sec_6015 under sec_6015 relief from joint_and_several_liability is available if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for any unpaid tax and relief is not available to the requesting spouse under subsection b or c see sec_6015 and the commissioner has published revenue procedures listing the factors that he considers in determining whether he will grant sec_6015 relief see revproc_2013_34 2013_43_irb_397 modifying and superseding rev_proc 2003_2_cb_296 we consider these factors in the light of the attendant facts and circumstances but we are not bound by them see 136_tc_432 revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that a requesting spouse must satisfy to be eligible for relief under sec_6015 the requesting spouse filed a joint federal_income_tax return for the tax_year or years for which relief is sought the requesting spouse does not qualify for relief under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and the liability from which relief is sought is attributable to an item of the nonrequesting spouse when a requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 the commissioner considers whether the requesting spouse is entitled to a streamlined determination of equitable relief under sec_6015 pursuant to revproc_2013_34 sec_4 i r b pincite if a requesting spouse is not entitled to a streamlined determination because the requesting spouse does not satisfy all the elements in revproc_2013_34 sec_4 the requesting spouse’s request for relief may be considered using the equitable relief factors in revproc_2013_34 sec_4 i r b pincite under revproc_2013_34 sec_4 equitable relief under sec_6015 may be granted if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making the decision the commissioner weighs a number of factors including but not limited to a marital status whether the requesting spouse is no longer married to the nonrequesting spouse as of the date the service makes its determination b economic hardship whether the requesting spouse will suffer economic hardship if relief is not granted c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or a requesting spouse is eligible for a streamlined determination if the following elements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the return was filed the requesting spouse did not know and had no reason to know that there was an understatement or deficiency on the joint income_tax return and the requesting spouse will suffer economic hardship if the commissioner does not grant relief revproc_2013_34 sec_4 2013_43_irb_397 could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return d legal_obligation whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability e significant benefit whether the requesting spouse significantly benefitted from the unpaid income_tax_liability or understatement f compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates g mental or physical health whether the requesting spouse was in poor physical or mental health id sec_4 i r b pincite no single factor is determinative id pincite b whether ms fausett is eligible for relief under sec_6015 sec_6015 relief respondent contends that ms fausett is not entitled to relief under sec_6015 because she had actual knowledge of the unreported income at issue see sec_6015 she and mr durland transferred assets to each other as part of a fraudulent scheme of theirs see sec_6015 sec_1_6015-1 income_tax regs and she has not proven that the amounts giving rise to the deficiencies are not allocable to her see sec_6015 d because we find that ms fausett had actual knowledge of the unreported income at issue and that she did not sign the returns under duress she is not eligible for sec_6015 relief a actual knowledge i we sustained respondent’s determination that mr durland had received in but did not report on petitioners’ return wage income of dollar_figure see supra part iii d in date before petitioners filed their return ms fausett stated to the fbi that mr durland had told her that mr gibbons had told him that they could report mr durland’s salary as a loan on the books ms fausett was also aware that mr durland received a salary of dollar_figure per month from one of mr harris’ businesses although mr durland cashed the salary checks at ferguson check cashing and the checks all bear dates that are before the date on which mr durland and ms fausett married ms fausett stated to the fbi that she know s for a fact that mr durland received a salary from t j oil gas up through at least august of accordingly respondent has met his burden of proving that ms fausett had actual knowledge that mr durland received dollar_figure in unreported wages in we also sustained respondent’s determination that mr durland had received unreported diverted corporate income of dollar_figure from gulfport oil gas in which mr durland had classified as loans to avoid paying taxes see supra part iii d when ms fausett signed the return she knew that mr durland had no intention of repaying the purported loans ms fausett also knew that mr durland received the unreported diverted corporate income as purported loans to avoid paying taxes accordingly respondent has met his burden of proving that ms fausett had actual knowledge that mr durland received diverted corporate income of dollar_figure in ii we sustained respondent’s determination that mr durland had received wage income of dollar_figure from t j oil gas in that he did not report on petitioners’ tax_return see supra part iii e ms fausett was aware that mr durland received a salary of dollar_figure per month from one of mr harris’ businesses in date ms fausett stated to the fbi that mr durland had classified his salary as loans to avoid paying taxes accordingly respondent has met his burden of proving that ms fausett had actual knowledge that mr durland received dollar_figure in unreported wages from t j oil gas in we sustained respondent’s determination that mr durland had received wage income of dollar_figure from gulfport oil gas in that he did not report on petitioners’ tax_return see supra part iii e ms fausett stated to the fbi that on date mr durland had testified in court that he had not received a salary since date and that she know s for a fact he was still getting salary even with this knowledge ms fausett signed the return that reported only dollar_figure of wages ms fausett therefore knew that the_amount_of_wages reported for the taxable_year was incorrect respondent has met his burden of proving that ms fausett had actual knowledge that mr durland received unreported wages of dollar_figure from gulfport oil gas in we sustained respondent’s determination that mr durland had received but did not report on petitioners’ return diverted corporate income of dollar_figure from gulfport oil gas see supra part iii e the diverted corporate income was from the sale of arxa stock and production checks from eagle energy before date ms fausett regularly received the production checks from eagle energy after date mr durland received and cashed the production checks on date mr durland told ms fausett that he had the reported wages were from arxa mr durland and ms fausett reported no wages from t j oil gas or gulfport oil gas been receiving the production checks when mr durland and ms fausett incorporated boleyn energy in date mr durland told ms fausett that he had deposited into the boleyn merrill lynch account the funds from the production checks he had previously cashed after date petitioners assigned ms fausett’s interest in the matagorda lease to boleyn energy ms fausett and mr durland subsequently purchased the prytania street house in date with funds from the production checks that had been deposited in the boleyn merrill lynch account petitioners did not file their return until date ms fausett therefore knew that mr durland had received diverted corporate income in the form of production checks from eagle energy that petitioners did not report on their return ms fausett also stated to the fbi in date that gulfport oil gas was selling arxa stock to investors and ms fausett witnessed promissory notes for some stock purchases ms fausett told the fbi that gulfport oil gas was receiving the funds from the sales but that mr durland would subsequently receive of the income to correspond with his interest in gulfport oil gas respondent has therefore met his burden of proving that ms fausett had actual knowledge that mr durland had received diverted corporate income from the sale of arxa stock during that petitioners did not report on their return iii - - we sustained respondent’s determination that mr durland had received wage income of dollar_figure from gulfport oil gas in that he did not report on petitioners’ return see supra part iii f although mr durland and ms fausett lived apart during most of the relevant part of ms fausett knew that mr durland received a salary of dollar_figure a month from one of mr harris’ businesses mr durland moved in with ms fausett in date after resigning from gulfport oil gas in september even with the knowledge that mr durland had worked for gulfport oil gas until date ms fausett signed petitioners’ tax_return reporting no wages accordingly respondent has met his burden of proving that ms fausett had actual knowledge that mr durland had received dollar_figure in unreported wages from gulfport oil gas in b duress exception respondent has satisfied his burden of proving that ms fausett had actual knowledge of the items giving rise to the deficiencies during the taxable years see supra part v b a ms fausett asserts that she signed the joint tax returns under duress and that she should be relieved of joint_and_several_liability for the deficiencies as a result we therefore consider whether ms fausett qualifies for the duress exception under sec_6015 during trial ms fausett testified generally that mr durland physically and psychologically abused her throughout the years at issue additionally the record reflects that ms fausett was unable to obtain records of her income and expenses for the return which she claims led her to sign the joint_return we will address whether the abuse or the inability to obtain records constitutes duress for the purpose of sec_6015 for the court to find duress for the purpose of sec_6015 ms fausett must substantiate or at least provide detailed and credible testimony of physical or psychological abuse see pullins v commissioner t c pincite nihiser v commissioner slip op pincite even if the court were to find ms fausett’s testimony credible which it does not see supra part i a ms fausett never substantiated or testified with specificity regarding her alleged abuse ms fausett testified about generic threats and three alleged instances of physical abuse but her testimony was not substantiated by any third party and no police report was filed ms fausett also never proved she signed any returns because of ms fausett testified that there were witnesses to instances of physical abuse but none of those alleged witnesses testified at trial fear of retaliation see sec_1_6015-3 income_tax regs therefore ms fausett has not met her burden of proving that she signed the returns under duress due to physical or psychological abuse see sec_6015 ms fausett also contends that because mr durland refused to provide her with records she was forced to file jointly before ms fausett and mr durland filed their joint_return on date ms fausett had requested documents from mr durland presumably to file her own individual return duress under sec_6015 requires evidence of physical or psychological abuse and because of that abuse a fear that the nonrequesting spouse will retaliate if the requesting spouse does not sign the return see sec_1_6015-3 income_tax regs the refusal to provide records is not duress as contemplated by sec_6015 ms fausett did not sign the joint return under duress but rather as indicated in her statements to the fbi in date she signed the return because she was concerned about late_filing_penalties and interest if she was to file individually although ms fausett attempted to obtain financial records she never sought the advice of a tax professional to assist her with filing an individual return moreover it is unclear what records ms fausett needed to file her return because she had been receiving the production checks from the matagorda leases until date the record does not reflect that ms fausett paid expenses with respect to the matagorda leases and in fact liens were filed in date for unpaid operating_expenses furthermore ms fausett did not prove that she signed the returns for the years at issues because of fear of retaliation ms fausett is therefore not entitled to sec_6015 relief sec_6015 relief sec_6015 provides that an individual requesting sec_6015 relief must not know or have reason to know that an understatement existed the actual knowledge requirement under sec_6015 is narrower than the knew-or-should-have-known standard under sec_6015 see cheshire v commissioner t c pincite because ms fausett had actual knowledge see supra part v b a of the items giving rise to the deficiency she is ineligible for sec_6015 relief see 119_tc_306 requiring a taxpayer to satisfy all sec_6015 requirements to qualify for relief under that subsection aff’d 101_fedappx_34 6th cir ms fausett may have feared that mr durland would proceed with the divorce proceeding in mississippi if she did not sign the return the abuse exception of sec_6015 requires that the requesting spouse prove that she was a victim of domestic abuse and because of that abuse she signed the return out of fear of retaliation see sec_1_6015-3 income_tax regs although a divorce proceeding may give rise to mental anguish the court does not find that it rises to the level of domestic abuse in these cases sec_6015 relief although this court is not bound by the factors in revproc_2013_34 supra we generally consider those guidelines see pullins v commissioner t c pincite we first consider whether ms fausett satisfies the threshold conditions of revproc_2013_34 sec_4 for equitable relief under sec_6015 we next consider whether equity entitles ms fausett to sec_6015 relief as a threshold condition for sec_6015 relief the requesting spouse must not knowingly participate in the filing of a fraudulent joint_return revproc_2013_34 sec_4 although ms fausett is not liable for the fraud penalties we have determined that the tax returns were fraudulent and that mr durland is liable for civil_fraud penalties see supra part iv b ms fausett signed these returns while knowing that income had been omitted from them see supra part v b a accordingly ms fausett does not satisfy this threshold condition for equitable relief under sec_6015 even if ms fausett had not knowingly participated in the filing of a fraudulent joint_return she would not be eligible for relief because mr durland and ms fausett transferred assets between them as part of a fraudulent scheme another threshold condition of revproc_2013_34 sec_4 is that no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the disqualifying transfer in this case relates to the date purchase of the prytania street house in purchasing the house mr durland and ms fausett used funds from an account owned by boleyn energy the prytania street house was titled in ms fausett’s name the funds in the boleyn energy account were-- at least in part-- amounts paid to mr durland ms fausett or boleyn energy under the matagorda lease and ms fausett and mr durland each owned half of boleyn energy’s stock by date ms fausett knew that the purpose of the well assignments was to defraud arxa and gulfport oil gas’ creditors and the irs she also must have known that mr durland insisted on having the prytania street house titled only in her name because he wanted to place his assets ie his portion of the funds in the boleyn account that he owned beyond the reach of his creditors including creditors of arxa and gulfport oil gas and the irs nevertheless she agreed to this arrangement mr durland therefore transferred assets under his control to ms fausett as part of a fraudulent scheme subsequent events support our conclusion that mr durland transferred assets to ms fausett as part of a fraudulent scheme specifically ms fausett later transferred the prytania street house to trinity art she then caused trinity art to transfer the house back to her so that she could obtain a loan on the prytania street house and then transferred the house back to trinity art we infer from these transfers that mr durland and ms fausett no longer thought that having the prytania street house titled in ms fausett’s name was sufficient to protect the assets from mr durland’s creditors although ms fausett testified that mr durland had told her to transfer the house to trinity art because she was selling art and antiques from the house we do not find ms fausett’s testimony in this regard to be credible mr durland also placed other assets such as the matagorda lease as well as income that he earned in ms fausett’s name ostensibly to hide the assets and income from creditors throughout the years at issue ms fausett is therefore disqualified from equitable relief under sec_6015 see id assuming arguendo that ms fausett satisfied the threshold conditions for sec_6015 relief equities do not weigh in her favor although ms fausett was not married to mr durland when she requested sec_6015 relief and although she was in compliance with her tax obligations for years after the years at issue ms fausett had actual knowledge of the understatements for the years at a requesting spouse also is not eligible for sec_6015 relief when assets were transferred as part of a fraudulent scheme sec_6015 respondent concedes that both of these factors favor granting relief to ms continued issue see supra part v b a moreover ms fausett never proved with any credible_evidence that she would suffer economic hardship if relief was not granted additionally petitioners’ divorce decree states that the tax_liabilities for the years at issue are each party’s responsibility ms fausett received significant benefits from the understatements of tax including an investment account in her name expensive jewelry homes and a luxury car ms fausett testified that she was in poor mental health and attended counseling during the years at issue but ms fausett never introduced any credible_evidence to corroborate her claims accordingly the court is not convinced that equities weigh in ms fausett’s favor ms fausett contends that this court should grant equitable relief even if equities do not weigh in her favor because of mr durland’s physical and psychological abuse revproc_2013_34 sec_3 i r b pincite gives greater deference to the presence of abuse than previous guidelines and recognizes that when abuse is present it may affect the analysis and possibly negate the presence of other unfavorable factors we have already considered whether ms continued fausett revproc_2013_34 sec_4 d i r b pincite states that the legal_obligation factor is neutral when the tax_liabilities are each party’s responsibility fausett had proven abuse for purposes of the duress exception under sec_6015 and we have found that the alleged abuse was not substantiated see supra part v b b the record simply does not support a finding that ms fausett was abused such that the abuse would negate the factors that weigh against granting her sec_6015 relief her evidence was uncorroborated and unmoving and her actions during the years at issue were not consistent with her testimony at trial accordingly we conclude that ms fausett is not entitled to relief from joint_and_several_liability under any subsection of sec_6015 vi conclusion we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
